Citation Nr: 1108320	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss prior to May 16, 2009, and entitlement to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected hypertension.

3.  Entitlement to an initial compensable rating for the service-connected gastrointestinal disability prior to June 5, 2009, to include gastroesophageal reflux disease (GERD) and diverticulitis, and entitlement to a rating in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable disability rating for the service-connected hemorrhoids.

5.  Entitlement to an initial compensable rating for intractable plantar keratosis, second and fifth metatarsal heads, bilaterally, to include a claim for a TDIU.

6.  Entitlement to an initial compensable rating for the service-connected degenerative arthrosis, right knee, prior to May 27, 2009, and entitlement to a disability rating in excess of 10 percent thereafter, to include a claim for a total disability rating based on individual unemployability (TDIU)..

7.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative arthrosis, right ankle, to include a claim for a TDIU.

8.  Entitlement to an initial compensable rating for residuals of a foot injury, to include, right valgus deformity, status post accessory navicular excision, with metatarsalgia, plantar fasciitis and claw toes to include a claim for a TDIU.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2006, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

Because the veteran has disagreed with the initial ratings assigned following the grants of service connection, the Board has characterized the issues on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The case was initially before the Board in March 2007 at which time the issue of entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus was denied.  The remaining issues in appellate status were remanded back to the RO, via the Appeals Management Center (AMC) for additional development of the record.  Regarding the issues being decided herein below, the agency of original jurisdiction (AOJ) substantially complied with the March 2007 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

At the VA joints examination in May 2009, the Veteran reported that he attempted to work in retail after his retirement from service; however, he was unable to tolerate the pressure to his right knee, ankle, and foot caused by the standing and walking on the job.  In other words, the Veteran asserts that he is unable to work due to his service-connected orthopedic disabilities.  The United States Court of Appeals for Veterans Claims (Court) held, in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the Veteran has raised the contention here, it should be addressed as part of the appeal, as reflected on the cover page.

After the requested development was completed, the RO issued another rating decision in January 2010 that (1) increased the noncompensable rating for the service-connected bilateral hearing loss to 10 percent, effective from May 16, 2009; (2) increased the noncompensable rating for the service-connected GERD to 10 percent, effective June 5, 2009; and (3) increased the noncompensable rating for the service-connected degenerative arthrosis of the right knee to 10 percent, effective from May 27, 2009.  As these awards do not represent complete grants of the benefits sought, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Importantly, the issue of entitlement to an initial compensable rating for the service-connected GERD prior to June 5, 2009, and entitlement to a rating in excess of 10 percent thereafter; and, the issue of entitlement to an initial compensable disability rating for the service-connected diverticulitis have been consolidated into one gastrointestinal disability for rating purposes, pursuant to the regulations at 38 C.F.R. § 4.114.  This change is reflected on the title page of this decision, and is explained in greater detail in the body of the decision below.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 16, 2009, the evidence of record established that the Veteran's numeric designation of hearing impairment based on puretone threshold average and speech discrimination scores was no worse than Level IV hearing in the right ear and no worse than Level II hearing in the left ear.  

2.  Since May 16, 2009, the evidence of record has established that the Veteran's numeric designation of hearing impairment based on puretone threshold average and speech discrimination scores has been no worse than Level VI hearing in the left ear and no worse than Level II hearing in the right ear.  

3.  The Veteran's service-connected hypertension requires continuous medication for control, but diastolic pressure has never been shown to be predominantly 110 or more and systolic pressure has never been shown to be predominantly 200 or higher throughout the appeal period.

4.  The Veteran's service-connected gastrointestinal disability has been manifested by GERD which has, since service, been productive of daily discomfort by way of pyrosis on a daily basis and occasional vomiting; however, the GERD is reasonably well-controlled on medication.  

5.  The Veteran's service-connected gastrointestinal disability has been manifested by diverticulitis, which has, since service, been productive of mild symptoms, with no more than occasional disturbances of bowel function and no more than occasional episodes of abdominal distress.  

6.  The Veteran's service-connected hemorrhoids have been, since service, manifested by many hemorrhoids causing bleeding, pain, and itching, with objective evidence of excessive redundant tissue evidencing frequent recurrences.  

7.  The Veteran's service-connected bilateral intractable plantar keratosis is currently asymptomatic; and at no time since service has the intractable plantar keratosis been described as a moderate (or worse) foot injury, and it has never been manifested by involvement of at least five percent of the entire body or of exposed areas affected, and it has never required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for control.  

8.  Since the effective date of service connection, the Veteran's service-connected right knee arthrosis has been productive of motion limited to no worse than 0-130 degrees, with objective evidence of painful motion, crepitus, and x-ray evidence of arthrosis; but without instability, subluxation, ankylosis or additional limitation of motion on repetitive use.

9.  Since the effective date of service connection, the Veteran's service-connected right ankle arthrosis has been productive of no more than mild limitation of motion, additionally limited 10 degrees secondary to pain and weakness with some ligament instability at times, resulting in an overall disability picture than more nearly approximates that of a moderate ankle disability; ankylosis of the ankle has never been demonstrated.  

10.  Since the effective date of service connection, the Veteran's service-connected right foot disability has been manifested by constant moderate pain with consistent periods of severe pain during flare-ups as a result of objective evidence of multiple foot disorders including valgus deformity, right, status post accessory navicular excision with metatarsalgia, x-ray evidence of arthritis of the foot, plantar fasciitis and claw foot due to hammer toes, all of which results in an overall disability picture that more nearly approximates that of a moderately severe right foot injury.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability, for the period prior to May 16, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2010).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected bilateral hearing loss disability have not been met for the period beginning May 16, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2010).

3.  The criteria for an initial disability rating in excess of 10 percent for the service-connected hypertension are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2010).

4.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 30 percent rating, but no higher, for the service-connected gastrointestinal disability with GERD and diverticulitis have been met during the entire appeal period; the criteria for the assignment of a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.114, Diagnostic Codes 7319, 7346 (2010).

5.  The criteria for the assignment of an initial 10 percent rating, but no higher, for the service-connected hemorrhoids have been more nearly approximated during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, Diagnostic Code 7336 (2010).

6.  The criteria for the assignment of an initial compensable rating for the service-connected intractable plantar keratosis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.118, Diagnostic Codes 7806, 7819 (2008).  

7.  The criteria for the assignment of an initial 10 percent rating, but no higher, for the service-connected right knee arthrosis have been met during the entire appeal period; the criteria for the assignment of a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

8.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected right ankle arthrosis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2010).

9.  The criteria for the assignment of an initial 20 percent rating, but no higher, for the service-connected foot disability, to include residuals, valgus deformity, right, status post accessory navicular excision with metatarsalgia, arthritis, plantar fasciitis and claw toes (right foot disability) have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Codes 5276, 5284 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in July 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

With regard to the underlying service connection claims, the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection; however, the underlying service connection claims were granted, and therefore any defect with regard to the pre-adjudicatory notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claims, here, the Veteran is challenging the initial ratings assigned following the grants of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with a subsequent duty-to-assist letter in October 2007 that specifically provided notice of how the VA assigns initial ratings and effective dates for any grant of service connection, in compliance with the holding in Dingess.  The letter also provided notice of what evidence was necessary to substantiate an increased rating claim, generally.  This notice letter was followed with a January 2010 Supplemental Statement of the Case (SSOC).  

Moreover, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In a statement received at the RO in December 2004, the Veteran specifically indicated that he had no additional evidence in his possession that pertained to his claims.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Competency and Credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions requiring medical expertise, thus, generally, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered and competent lay evidence  can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous." Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, that veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995). A claimant generally is not competent to diagnose his mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

While the Veteran is competent to report his symptoms associated with his service connected disabilities, such as his level of pain, etc., the VA medical examinations as to the severity of his disabilities provide objective evidence to support and/or contradict the Veteran's statements, particularly in those circumstances where the issue at hand does not involve a simple medical assessment, but rather requires a complex medical assessment with regard to level of severity.  



III.  Increased Ratings

The Veteran seeks higher initial ratings for his service-connected bilateral hearing loss, hypertension, GERD, diverticulitis, hemorrhoids, intractable plantar keratosis of the second and fifth metatarsal heads bilaterally, degenerative arthrosis of the right knee, degenerative arthrosis of right ankle, and residuals of a right valgus deformity, status post accessory navicular excision.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  It is also appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average puretone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The record contains a pre-discharge VA audiological examinations for rating purposes conducted in September 2004.  Specifically, the audiometric findings are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
15
25
60
100
50
80
LEFT
20
30
75
90
54
84

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level IV hearing in the right ear and Level II hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

These figures are consistent with puretone thresholds noted in the STR's during the later stages of the Veteran's lengthy period of service.  For example, a June 16, 2004 audiogram noted the following puretone thresholds, in decibels:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
25
25
60
100
55
n/a
LEFT
10
35
75
100
53
n/a

Similarly, an examination report from February 2000 noted the following puretone thresholds in decibels:   


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
10
45
60
31
n/a
LEFT
5
20
65
75
41
n/a

Although the figures in February 2000 are significantly lower than in 2004, the pattern is clear.  That is, the Veteran's hearing threshold is relatively normal through 2000 Hz and then drops dramatically beginning at 3000 Hz.  This pattern is seen in February 2000, June 2004, and in September 2004.  Despite this drop, the criteria are not met for the assignment of a compensable rating based on the above audiometric findings.  Application of these findings to Tables VI and VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

In light of these findings, a compensable rating is not warranted for the service-connected bilateral hearing loss prior to May 16, 2009.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations where the veteran is deaf) and 4.86, (pertaining to exceptional patterns of hearing impairment) have also been considered; but, the results of the audiometric examinations of record prior to May 16, 2009 clearly show that these provisions are not applicable in this case.  There is no other pertinent medical evidence of record that would entitle the Veteran to a compensable rating for the service-connected bilateral hearing loss prior to May 16, 2009.

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to his hearing loss disability.  The findings on the multiple examinations of record are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of a compensable rating prior to May 16, 2009 in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 0 percent disability rating prior to May16, 2009.  See 38 C.F.R. § 4.85, Tables VI-VII.

While the evidence of record does show that the Veteran's hearing loss was consistently deteriorating throughout the appeal period, it was not until May 2009 that the audiometric findings translated to numeric designations high enough to warrant the assignment of a higher, 10 percent rating.  

At the May 16, 2009 VA audiology examination, the puretone thresholds in decibels were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
15
35
75
100
56
88
LEFT
25
70
80
90*
66
80

*  The examination report inadvertently noted this figure as "9" instead of 90, which provided an average of "46" instead of the corrected average of 66 as shown in the chart above.  The correct figures are provided in this chart, along with the appropriate numeric designation from Table VIA.  

The audiometric findings from the May 2009 VA examination trigger the use of Table VIA for the right ear because the puretone thresholds in the right ear represent an "exceptional pattern of hearing impairment" pursuant to 38 C.F.R. § 4.86.  Under 38 C.F.R. § 4.86(b), when, as here, puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing  impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  Here, the puretone threshold at 1000 Hz is 25 in the left ear, but then jumps to 70 at 2000 Hz.  When the average of 66 and speech recognition score of 80 is applied to Table VI, the numeric designation is IV.  When the average of 66 is applied to Table VIA, the numeric designation is V.  The higher of the two numeric designations is V, and this Roman numeral is then elevated to the next higher Roman numeral pursuant to the regulation.  As such, the numeric designation in the left ear becomes VI for rating purposes.  

As an exceptional pattern of hearing is not shown in the right ear, Table VI is used, when the average of 52 with a recognition score of 88 is applied to Table VI, a numeric designation of II is obtained.  

In sum, the findings obtained on examination in May 2009, when applied to 38 C.F.R. § 4.85, Table VI, and VIa, respectively as explained above, correspond to Level II hearing in the right ear and Level VI hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 10 percent rating.  

Thus, pursuant to the holding in Fenderson v. West, 12 Vet. App. 119 (1999), a staged rating is warranted in this case.  At no time prior to the May 2009 examination were the criteria met for the assignment of a compensable rating.  Likewise, at no time since the assignment of the 10 percent rating effective from May 16, 2009 have the criteria been met for the assignment of a rating in excess of 10 percent for the service-connected bilateral hearing loss.  

The preponderance of the evidence is against the claim for higher ratings for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected hearing loss under consideration here has caused marked interference with employment, has necessitated frequent periods of hospitalization beyond those noted above, or otherwise renders impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran retired from service due to age, and the Veteran has never contended that his hearing loss affected his occupational functioning.  The May 2009 examiner also noted that the Veteran was not working because he was retired.  Additionally, he attempted to work in retail, but explained that he was unable to continue in this line of work due to orthopedic disabilities of the knee, ankle and feet.  At no time has the Veteran ever contended that his hearing loss has ever affected his ability to work.  Moreover, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  The evidence does not show that there is interference with employment beyond that contemplated by the rating schedule.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Hypertension

The Veteran's service-connected hypertension is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7107.  Under that code, a 10 percent evaluation is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more, while a 60 percent evaluation, the highest available schedular rating, is assigned for diastolic pressure predominantly 130 or more.

Explanatory Note (1) further indicated that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  Explanatory Note (2) advises the rater to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  

Diagnostic Code 7101 was amended in 2006.  This amendment is not applicable here as it added another explanatory note which was to be used in the evaluation of cardiovascular disabilities.  Specifically, Explanatory Note (3) directed the rater to evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  

In this case, the record reflects that the Veteran takes continuous hypertensive medication for control of his blood pressure.  A September 2004 VA examination report indicates that the Veteran's hypertension medications include hydrochlorothiazide 25 mg, atenolol 50 mg, and Lasix 80 mg.  Blood pressure readings on examination were 145/69, 120/67, and 105/66.  The examiner noted that the Veteran's hypertension was well-controlled on medication.  

Private treatment records from 2005 and 2006 show that the Veteran's blood pressure remained stable on medication.  A reading from January 2005, for example was 122/70.  Additional readings from the Advanced Medical Care Group were as follows:  118/68 in February 2005, 120/72 in March 2005, 110/70 in April 2005, 110/70 in July 2005, 116/70 in November 2005; and 142/80 and 144/80 in March 2006.  

VA outpatient treatment records from May 2005 through November 2007 were also reviewed, and they do not show blood pressure readings meeting the criteria for a rating in excess of 10 percent, as none of the systolic readings are 200 or higher, and none of the diastolic readings are 110 more higher.  In June 2006, for example, the Veteran's blood pressure was recorded as 126/72.  In December 2006, the reading was 136/88.  

On VA examination in June 2009, the Veteran's blood pressure readings were recorded as 126/51, 128/69, and 128/57.  The examiner noted that the Veteran had a diagnosis of hypertension, and that the Veteran was on multiple medications with good control.  

In sum, the totality of the record establishes that the Veteran's blood pressure is manifested by diastolic readings predominantly below 110 and systolic readings predominantly below 200.  In fact, the Veteran's diastolic reading has never been shown to be as high as 100 and the systolic reading has never been shown to be as high as 200 at any time during the appeal period.  

The preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for the service-connected hypertension; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected hypertension under consideration here has caused marked interference with employment, has necessitated frequent periods of hospitalization beyond those noted above, or otherwise render impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Gastrointestinal Disability (GERD & Diverticulitis)

Importantly, according to 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

To determine the predominant disability picture, each disability will initially be evaluated pursuant to the corresponding diagnostic code as noted below.  

The Veteran's gastroesophageal reflux disease is rated by analogy to hiatal hernia pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that code, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The medical evidence in this case has shown that, since service, the service-connected GERD has been productive of pyrosis on a daily basis.  The GERD is reasonably well-controlled on medication, however.  This is shown on VA examinations in September 2004 and June 2009.  

More serious symptoms are not shown on either examination, such that a higher, 30 percent rating based on the GERD, alone, is warranted.  For example, frequent nausea and vomiting is not demonstrated, and the Veteran has not demonstrated a noticeable change in weight, anemia secondary to the GERD, or hematemesis or melena.  

Examinations in September 2004 and June 2009 note that the Veteran's medications for GERD have, at one time or another, included Zantac 150mg twice daily, and Nexium, both of which were helpful.  In June 2009, the Veteran reported occasional vomiting.  

The RO assigned a noncompensable rating for the service-connected GERD from the effective date of service connection and then assigned a 10 percent rating effective from June 5, 2009.  However, based on the totality of the evidence, the assignment of a 10 percent rating for the entire appeal period is more appropriate.  Comparing the VA examination in September 2004 to the VA examination in June 2009, the symptoms of the Veteran's GERD have remained fairly consistent.  These examination reports show that the Veteran has recurrent pyrosis with occasional vomiting, but these symptoms are reasonably controlled with medication.  These symptoms have been present throughout the appeal period.  As such, the assignment of an initial 10 percent rating for the service-connected GERD, alone, have been met since the effective date of service connection.  The examination reports also show that the Veteran does not experience dysphagia, substernal or arm or shoulder pain, or anemia, and there is no indication that the Veteran's medication(s) do not help to control his symptoms.  

At his personal hearing before the undersigned, the Veteran reported that his GERD often caused problems at night.  During that time he felt like the acid came up to his throat and burned.  He explained that there were times when he would have to sleep in a chair sitting up because of the acid that developed when he would lie down.  Although the Veteran reported some chest pain, the Veteran also testified that his prescription medication controlled the GERD when he took it regularly.  

Neither of the VA examinations of record, nor any of the other evidence of record has ever demonstrated that the Veteran's GERD symptoms are productive of "considerable impairment of health."  More specifically, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by consistent substernal or arm or shoulder pain, productive of considerable impairment of health is not demonstrated.  As such, a higher, 30 percent rating, based on GERD, alone, is not warranted.  

Although the Veteran reported that he gets acid build-up to the point that he must sleep sitting up in a chair approximately once per week, and also testified that his GERD can be accompanied by some chest tightness, he also reported that he has good control of his GERD when he takes his medication regularly.  Moreover, as noted, there are no signs of anemia or other objective signs associated with the GERD, and the Veteran's reports of vomiting have been on occasion only, not consistently or persistently.  Certainly the GERD causes some impairment of health, as explained by the Veteran's testimony; however, he has not described a disability picture that is consistent with considerable impairment of health.  In addition, the Veteran testified at his personal hearing that his eating habits have improved since he left service, and that has helped with his GERD symptoms.  

Regarding the diverticulitis, the Veteran's disability has been referred to as both diverticulitis and diverticulosis.  Diverticulosis may be rated by analogy to diverticulitis.  Under 38 C.F.R. § 4.114, Diagnostic Code 7327, diverticulitis is to be rated as irritable colon syndrome (Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 7301), or colitis, ulcerative (Diagnostic Code 7323), depending on the predominant disability picture.  In this case, however, there is no clinical evidence of record to indicate that the appellant has any peritoneal adhesions or signs of ulcerative colitis; thus, the most appropriate code for rating purposes is Diagnostic Code 7319.

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild symptoms, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is the maximum rating and is warranted for severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

At VA examination in September 2004, the Veteran explained that he has flares of diverticulitis, during which time he experiences left lower quadrant pain, but between episodes he was reportedly asymptomatic.  The diagnosis was history of diverticulitis, with the examiner noting that the Veteran had at least four episodes of diverticulitis requiring oral antibiotics; asymptomatic between episodes.  

At his personal hearing in March 2006, the Veteran testified that he had loose stools, gas in his stomach and occasionally was unable to reach the bathroom in time.  He took Metamucil to ease the bouts of alternating diarrhea and constipation, which was accompanied by pain in the intestine.  

At his VA examination in June 2009, the Veteran reported that he developed an infection associated with the diverticulitis approximately once per year.  The Veteran also reported a problem with urgency with bowel movements and that, on occasion, he is unable to make it to a bathroom on time.  The diagnosis was diverticulosis with intermittent diverticulitis.  The examiner noted that the Veteran's condition had been diagnosed by multiple colonoscopies, and that he had flares requiring antibiotic use approximately annually.

As the Veteran's diverticulitis acts up only annually, it cannot be stated that the Veteran's disturbances of bowel function and abdominal distress occur more than occasionally.  As persistent episodes of abdominal distress have not been shown any time during the appeal period, the criteria for the assignment of a compensable rating for the service-connected diverticulitis, alone, have not been met.  Per the Veteran's own self-reported history, he has occasional disturbance of bowel function and occasional abdominal distress that can be attributed to the service-connected diverticulitis; thus, the assignment of a noncompensable rating for the diverticulitis, alone, is proper.  

However, where, as here, the Veteran has two service-connected gastrointestinal disabilities, two separate ratings will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

Based on the foregoing medical evidence noted above, the predominant disability in this case is the GERD; however, the diverticulitis symptoms certainly add to the overall disability picture.  Thus, in resolving all doubt in the Veteran's favor, the Veteran's 10 percent rating for the service-connected GERD is elevated to the next higher 30 percent rating, in consideration of the diverticulitis symptomatology, given that the diverticulitis may not be separately rated pursuant to the regulatory framework at 38 C.F.R. § 4.114.  

The RO assigned an effective date of June 5, 2009 for the assignment of the 10 percent rating for the service-connected GERD; however, as explained above, the Veteran's GERD symptoms have remained fairly consistent throughout the appeal period.  As such, the assignment of the 30 percent rating, but no higher, (the 10 percent rating, elevated to the next higher level of 30 percent to account of the diverticulitis symptomatology) should be effective from the effective date of service connection.  Pursuant to the holding in Fenderson v. West, 12 Vet. App. 119 (1999), a staged rating is not warranted in this case.  At no time since service has the service-connected gastrointestinal disability been more disabling than currently rated.  

In sum, the criteria for the assignment of an initial 30 percent rating, but no higher, have been met for the service-connected gastrointestinal disability to include GERD and diverticulitis during the entire appeal period, but the preponderance of the evidence is against the claim for the assignment of a rating in excess of 30 percent for the service-connected gastrointestinal disability; there is no doubt to be resolved; and a rating in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected gastrointestinal disability under consideration here has caused marked interference with employment, has necessitated frequent periods of hospitalization beyond those noted above, or otherwise renders impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  

Hemorrhoids

The Veteran's service-connected hemorrhoids are rated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that code, a noncompensable rating is assigned for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is available for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

At VA examination in September 2004, the Veteran reported that he experienced frequent rectal bleeding with constipation.  He had no fissures, but the examiner noted several hemorrhoids on examination, and significantly, the examiner noted small hemorrhoidal tags.  

At the June 2009 VA examination, the Veteran reported that he had experienced more bleeding in recent years due to his hemorrhoids.  The Veteran also noted anal itching and discomfort on a regular basis.  There was no thromboses, no fissures, or overt signs or symptoms of anemia; however, the Veteran did have redundant tissue circum-rectally.  

Although the examination reports of 2004 and 2009 did not specifically provide evidence of large or thrombotic hemorrhoids, the medical examiners both noted objective evidence of frequent recurrence of hemorrhoids (hemorrhoidal tags in 2004 and redundant tissue in 2009).  Thus, the Veteran's reports of frequent hemorrhoids with itching and bleeding are supported by the findings on examination.  Given these findings, the criteria are met for the assignment of a 10 percent rating for the service-connected hemorrhoids since the effective date of service connection.  

At no time has the Veteran ever asserted that the hemorrhoids cause persistent bleeding and with secondary anemia, or with fissures.  As such, the higher, 20 percent rating criteria are not met in this case.  

Staged ratings pursuant to the holding in Fenderson v. West, 12 Vet. App. 119 (1999), are not for application here because at no time during the appeal period have the service-connected hemorrhoids been more disabling than as currently rated.   

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected hemorrhoids under consideration here has caused marked interference with employment, has necessitated frequent periods of hospitalization beyond those noted above, or otherwise renders impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  

Intractable Plantar Keratosis

The Veteran has also established service connection for intractable keratosis of the bilateral feet.  It appears, however, that the Veteran may be experiencing several skin conditions affecting his feet based on the medical evidence of record, but regardless, there appears to be no current disability, and the prior disability appears to be, at worst, that of plantar warts.

Specifically, pathology reports from 1995 confirm that the Veteran did, at one time, have hyperkeratosis and apical parakeratosis, consistent with viral induced verruca.  The November 2003 orthopedic examiner noted that the Veteran had calluses beneath the second, third and fourth metatarsal heads that were moderately tender.  The examiner specifically noted that they appeared to be calluses and not plantar warts.  However, in the September 2004 examination report, the examiner indicated that the Veteran had intractable plantar keratosis on the second and fifth metatarsal heads on the right and left foot.  No history from the Veteran was obtained regarding this disability.  

At his personal hearing, the Veteran testified that he had at least a dozen [plantar warts] on each foot, and that he would continue to get them removed, but they always grew back.  The Veteran testified that his doctor called them "embedded sweat glands" and told him that there was nothing that could be done for them since he had already had them operated on numerous times.  The doctor suggested that the Veteran wear inserts, which he subsequently obtained.  The Veteran also testified that he shaved off the heads of the warts himself when they came back.

The Veteran's hearing testimony from March 2006 is contradictory, however, to the physical examination the VA examination in June 2009.  At his VA examination in June 2009, the Veteran reported that he had the warts removed by cryotherapy and has had no further recurrence.  Physical examination of the feet revealed no evidence of lesions.  The diagnosis was plantar warts with resolution.  

The Veteran's service-connected intractable keratosis of the feet is rated pursuant to benign skin neoplasms, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819.  In October 2008 the regulations pertaining to the evaluation of scars were amended effective October 23, 2008.  The regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the 2008 changes to be inapplicable.  

According to Diagnostic Code 7819, the Veteran's plantar warts are to be rated as scars or based on limitation of functioning because they are not disfiguring of the head, face, or neck.  Based on the pain and disruption of normal foot functioning as asserted by the Veteran and as supported by the March 2006 hearing testimony, the bilateral plantar warts are most appropriately rated based on limitation of functioning.

Considering rating criteria for functioning of the foot, the evidence is against a finding that the plantar warts result in impairment in muscle functioning of either foot so as to warrant a compensable disability rating under Diagnostic Code 5310 for Muscle Group X functioning associated with movement of the forefoot and toes and propulsion thrust in walking; under DC 5211 for Muscle Group XI functioning associate with propulsion and plantar flexion of the foot, stabilization of the arch, or flexion of the toes; or under DC 5312 for Muscle Group XII functioning associated with dorsiflexion, extension of the toes, and stabilization of the arch.  38 C.F.R. § 4.73, Diagnostic Codes 5310-5312.  While a condition such as plantar warts could conceivably be rated under one of those codes if the evidence showed that functioning of any of these muscle groups was limited by the warts or by pain associated with the warts, that has not been shown in the present case.

Instead, the most closely analogous rating for the plantar warts, based on impairment of functioning of affected parts under Diagnostic Code 7819, would be under 38 C.F.R. § 4.71a, DC 5284, for other foot injuries, based on the warts' impairments localized to the feet and their impairment of the feet as akin to residuals of injury of the feet.  Under DC 5284, where there is moderate injury to the foot, a 10 percent rating is assigned; where the injury is moderately severe a 20 percent rating is assigned; where severe, a 30 percent rating; and with actual loss of use of the foot a 40 percent rating is assignable.

A rating by analogy under Diagnostic Code 7806, for dermatitis or eczema, is also considered.  Under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  Higher ratings are available for more disabling dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical evidence in this case has never shown that the Veteran's plantar keratosis has ever risen to the degree of moderate at any time during the appeal period such that a compensable rating under Diagnostic Code 5284 would be appropriate.  The November 2003 examiner believed that the Veteran had only calluses on his feet, and the September 2004 examiner noted that there was intractable plantar keratosis on the second and fifth toes only.  Currently, the Veteran does not have any signs whatsoever of any plantar warts or other skin condition on either foot.  

The Veteran testified that he had numerous plantar warts on both feet at one time; however, there has been no objective evidence to support that assertion.  Even assuming, arguendo, that the Veteran has, at times, had numerous plantar warts on his feet, the medical evidence does not indicate that such a foot disability is constant, or that it covers more than 5 percent of his body, or that he requires steroids for treatment.  Moreover, the disability has never been shown to result in an overall disability picture that rises to the level of moderate in degree.  No medical professional has indicated such, and the objective findings in the record do not support such a conclusion.  As such, the Veteran's statements are outweighed by the objective evidence of record.  Furthermore, at least with regard to the right foot, any moderate degree of disability rated pursuant to Diagnostic Code 5284 would be subsumed by the 20 percent rating already assigned (as explained in greater detail below).  A separate disability rating under the same code would result in pyramiding, as noted below.  

Staged ratings pursuant to the holding in Fenderson v. West, 12 Vet. App. 119 (1999), are not for application here because at no time during the appeal period have the service-connected hemorrhoids been more disabling than as currently rated.   

The preponderance of the evidence is against the claim for an initial compensable rating for the service-connected intractable plantar keratosis; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected intractable plantar keratosis under consideration here has caused marked interference with employment, has necessitated frequent periods of hospitalization beyond those noted above, or otherwise renders impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  

Orthopedic Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Importantly, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Degenerative arthrosis, right knee

The Veteran's degenerative arthrosis of the right knee is rated as noncompensable from October 1, 2004 and 10 percent disabling from May 27, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003.  Diagnostic Code 5260 governs limitation of motion of the knee and Diagnostic Code 5003 governs arthritis.  

Arthrosis is another term for osteoarthritis, a non-inflammatory disease of the joint in which the cartilage in the joint breaks down.  This degenerative disease occurs as a result of injury, aging, and long-term wear and tear of cartilage in the joints.

The criteria pertaining to degenerative arthritis under Diagnostic Code 5003 instruct to rate degenerative arthritis established by X-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  These ratings may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

At a private orthopedic examination conducted in November 2003, prior to the Veteran's discharge from service, the Veteran reported pain in his knee, but no popping or swelling.  On examination, there was no effusion and full range of motion of the knee was possible.  There was vague anteromedial joint line tenders.  McMurray's test was negative.  X-rays of the right knee was normal.  The diagnosis was possible internal derangement of the right knee.   The examiner opined that the Veteran's knee pain was related to his marked pronation of the feet.

At the VA examination in September 2004, the Veteran reported knee stiffness early in the morning, but no instability and no giving way.  The Veteran denied locking and popping in the knee, but did report occasional swelling.  Examination of the right knee revealed 0-135 degrees of motion without pain.  There was patellofemoral crepitance noted, as well as positive medial joint line tenderness.  Ligaments were stable.  The diagnosis was right knee with mild early degenerative arthrosis, no evidence of additional limitation by pain, weakness, fatigue or lack of endurance.  

At a VA joints examination in June 2009, the Veteran reported increasing frequency, duration, and intensity of flare-up pain, with increased constant pain.  The daily, constant pain was described as moderate to severe with intermittent swelling, but without instability.  Occasionally the Veteran's right knee will lock after squatting.  Range of motion of the right knee was from 0-130 degrees, with pain, both active and passive.  The range of motion was not additionally limited following repetitive use.  Examination of the right knee was stable with Lackman, drawer, varus, and valgus stressing.  Stability was intact.  McMurray's test was negative for meniscal derangement.  There was, however, positive grade 2 crepitus.  X-ray of the right knee revealed mild patellar spurring, otherwise normal.  

In sum, the evidence does not show that the assignment of a rating in excess of 10 percent is warranted for the service-connected right knee disability based on limitation of motion pursuant to Diagnostic Codes 5003, 5260 and 5261.  Since his limitation of flexion is noncompensable and his limitation of extension is noncompensable, a 10 percent rating is assignable based on the diagnosis of arthrosis and/or the diagnosis of mild patellar spurring, rated by analogy pursuant to Diagnostic Code 5003 for arthritis.  Because the Veteran's limitation of motion of the right knee is noncompensable, a 10 percent rating is assigned under Code 5003 based on noncompensable limitation of motion with pain, with x-ray evidence of arthritis, or, in this case, x-ray evidence of arthrosis and spurring.  

As neither subluxation nor instability has ever been demonstrated, the assignment of a separate rating under Diagnostic Code 5257 (subluxation or instability), in addition to the 10 percent rating assigned based on limitation of motion, is not for application in this case.  Likewise, a rating in excess of 10 percent for ankylosis of the knee is not for application as ankylosis has never been shown.  

The RO assigned an effective date of May 27, 2009 for the assignment of the 10 percent rating; however, given evidence of arthrosis dating back to service, the limitation of motion as described, and the consistent reports of right knee pain shown in the record, the Veteran is entitled to the minimum compensable rating for the joint, effective from the effective date of service connection.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The next higher, 20 percent rating is not warranted under Diagnostic Code 5260 or 5261 because extension of the knee is limited to at least 15 degrees and flexion of the knee is not limited to at least 30 degrees.  

In light of the foregoing, there is no basis upon which to assign the next higher, 20 percent rating for the service-connected right knee degenerative arthrosis on the basis of limitation of motion.  

Finally, there is no code that would afford the Veteran a rating in excess of the 10 percent currently assigned.  A rating pursuant to Diagnostic Code 5259 is not appropriate in this case because there is no evidence of symptomatic status post semilunar cartilage removal of the knee.  Moreover, as the Veteran does not have ankylosis of the knee, a rating under Diagnostic Code 5256 is not appropriate.  Additionally, as dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is not demonstrated with respect to the knee, a rating under Diagnostic Code 5258 is not for application.  

An initial rating of 10 percent for the service-connected right knee degenerative arthrosis is warranted; however, the preponderance of the evidence is against the claim for an increased rating, in excess of 10 percent for the service-connected right knee degenerative arthrosis, on the basis of limitation of motion; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Staged ratings pursuant to the holding in Fenderson v. West, 12 Vet. App. 119 (1999), are not for application here because at no time during the appeal period has the service-connected right knee arthrosis been more disabling than as currently rated.  

Right Ankle

The Veteran's service-connected right ankle arthrosis disability has been rated by the RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271-5003.  As noted above, Diagnostic Code 5003 governs arthritis.  Diagnostic Code 5271 governs ratings for limitation of motion of the ankle.  Under that code, a rating of 10 percent is warranted where there is moderate limitation of motion.  A rating of 20 percent is warranted where there is marked limitation of motion.  Normal dorsiflexion is from 0 to 20 degrees, and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

At a November 2003 private orthopedic examination in November 2003, prior to service discharge, the Veteran reported ankle pain, associated with a foot disability.  On examination, the Veteran's ankle was vaguely tender along the medial side.  There was no swelling about the ankle, and there was full range of motion of the joints of the foot and pronation was completely correctable passively.  X-ray of the right ankle and foot revealed evidence of resection of the tarsal navicular with some roughening of the medial border of the tarsal navicular and some mild degenerative changes in the talonavicular joint.  There were some minimal changes between the tip of the lateral malleolus and the talus.  The impression was early degenerative arthritis of the right ankle.

Full motion of the right ankle was also noted at a private orthopedic examination in April 2004

At VA examination in September 2004, the Veteran reported instability of the right ankle with occasional swelling and stiffness.  Examination of the right ankle revealed 10 degrees of dorsiflexion without pain, 15 degrees with pain, 30 degrees of plantar flexion without pain, 40 degrees with pain.  Tilt was positive, as was anterior drawer sign.  There was no effusion noted.  .  The diagnosis was chronic right ankle instability with early degenerative arthrosis.  The examiner opined that the Veteran's range of motion of the right ankle was additionally limited by pain by approximately 10 degrees secondary to posterior tibial tendon weakness as well as pain.  

At VA joints examination in May 2009, the Veteran reported constant moderate pain of the right ankle, but without swelling or instability.  Dorsiflexion was from 0 to 20 degrees with pain, plantar flexion was from 0 to 40 degrees with pain.  Inversion was from 0 to 30 degrees with pain, and eversion from 0 to 12 degrees with pain.  Range of motion was not additionally limited following repetitive use.  Significantly, the ankle was stable with drawer sign, and there was no palpable pain.  Strength was 5/5.  According to the examiner, x-ray of the right ankle was negative.  The examiner indicated that the objective data did not support a diagnosis for pathology of the right ankle.  However, in a June 2009 addendum to the May 2009 examination report, the examiner indicated that the association of the Veteran's ankle to his foot condition would explain the Veteran's ankle complaints.  

In sum, the medical evidence from November 2003 and May 2009 shows that the Veteran has full range of motion of the right ankle without instability of the ankle.  The only evidence showing limitation of motion of the ankle comes from the September 2004 examination.  According to that examination report, the Veteran had at least moderate limitation of motion due to pain and weakness.  Instability of the ankle was also noted on the September 2004 examination, but these findings are contradicted by the other evidence of record which show no limitation of motion and no instability of the right ankle.  Based on the totality of the evidence, the 10 percent rating currently assigned for the service-connected right ankle degenerative arthrosis is proper.  Because the medical evidence prior to the September 2004 examination and after the September 2004 examination shows full motion of the ankle with no instability, there is no basis on which to assign a 20 percent rating under Diagnostic Code 5271 for marked limitation of motion of the ankle.  

Even with consideration of the Veteran's credible reports of painful motion, as well as the findings in September 2004, this evidence, when weighed against the other evidence of record showing full motion and no instability, paints an overall disability picture that more nearly approximates that of a moderate degree, and not a marked degree.  

As such, the assignment of a rating in excess of 10 percent for the service-connected right ankle disability on the basis of limitation of motion is not warranted.  Similarly, the other Diagnostic Code pertinent to the ankle are not applicable in this case as there is no showing of ankylosis of the ankle (Diagnostic Codes 5270, 5272), and no evidence of malunion of the os calcis or astragalus (5273).  Additionally, there is no evidence of astragelectomy (Diagnostic Code 5274).  Accordingly, those diagnostic codes may not serve as the basis for an increased rating.

Because there is no clinical evidence of severely limited range of motion of the right ankle, the level of disability associated with the right ankle cannot be found to be severe even when considering the effects of pain and repetitive motion on his right ankle.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent, considering factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the Veteran is not entitled to a rating in excess of 10 percent under the diagnostic criteria pertaining to impairment of the tibia and fibula.  Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace. 38 C.F.R. § 4.71a, DC 5262.  While there is evidence of a moderate right ankle disability, there is no x-ray evidence of malunion of the tibia and fibula.  Therefore, an increased rating of 20 percent is not warranted under this diagnostic code.

Finally, staged ratings pursuant to the holding in Fenderson v. West, 12 Vet. App. 119 (1999), are not for application here because at no time during the appeal period has the service-connected right ankle arthrosis been more disabling than as currently rated.   

In sum, the weight of the credible evidence demonstrates that the Veteran's right ankle disability did not warrant a rating in excess of 10 percent disabling for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Foot Disabilities

In this case, the medical evidence of record, as detailed below, suggests that the Veteran has a right foot disability which, in essence, consists of a combination of orthopedic disabilities including matatarsalgia, claw toes, plantar fasciitis, arthritis and a mild valgus deformity.  The Veteran has also been shown to have plantar warts as well as marked pronation of his right foot.  All of this has contributed to knee and ankle pain and arthritis.  While the Veteran's knee and ankle pain/limitation of motion/arthritis may be separately rated, there do not appear to be separate and distinct manifestations with regard to the foot itself that could be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Pain on manipulation of the foot, limitation of motion of the right foot, and deformity, are manifestations in evaluating claw foot, metatarsalgia, hallux valgus, and hammer toe, as well as arthritis.  

Interestingly, the RO chose to rate the Veteran's foot disability on the basis of valgus deformity, which, according to the medical evidence of record, is the least disabling condition associated with the overall disability picture.  

According to the private orthopedic examination in November 2003, the Veteran reported that he had a Morton's neuroma removed from the plantar surface of his foot on the third web space twenty years earlier, and then had a second neuroma resection a few years later.  He also reportedly had an accessory tarsal navicular removed from his right foot and had years of tenderness beneath his metatarsal heads.  On examination, marked pronation of the feet was noted, right worse than left.  The Veteran had calluses beneath the second, third and fourth metatarsal heads.  They were moderately tender, and the examiner specifically indicated that they appeared to be calluses and not plantar warts.  The examiner also noted some clawing of the second and third toes bilaterally.  The x-ray of the foot revealed resection of the tarsal navicular with some roughening over the medial border of the tarsal navicular and some mild degenerative changes in the talonavicular joint.  The diagnosis was accessory tarsal naviculars bilaterally with subsequent pronated feet, and metatarsalgia, secondary to clawing of toes and pronation of feet.  

The examiner recommended orthotic appliances.  A follow-up report in December 2003 noted improvement with the use of orthotic appliances.  

At an April 2004 private orthopedic consultation, the Veteran reported pain in the right calf.  The Veteran presented walking with marked antalgia of the right lower extremity leaning heavily on a cane.  He had subjective tenderness all about the Achilles tendon.  There was full range of motion of the ankle.  Examination revealed one-inch atrophy of the right calf.  The impression was Achilles tenosynovitis, by history and by magnetic resonance imaging (MRI).  

At the September 2004 VA examination, the Veteran reported pain in his feet.  He wore shoe inserts which gave him some relief.  Examination revealed normal arch and architecture with slight hint of valgus which did not fully correct with right-sided toe rise.  Clawing from the second to the fifth toe was noted.  There was weakness and tenderness to palpation in the posterior tibial tendon.  The diagnoses included valgus deformity on the right following accessory navicular excision and bilateral claw toes.

A March 2005 private examination report from Advanced Medical Care noted some deformity of the feet with "very flat feet" with pain on palpation over the metatarsals.  On the right foot the toes tended to curl up.  There was no obvious swelling or erythema.  The assessment included increasing bilaterally foot pain with history of structural abnormalities.  

At his personal hearing before the undersigned, the Veteran reported that he had to start walking on the balls of his feet because of the toe clawing and pain.  Then, he began walking more on his heels because of pain and clawing on the balls of his feet.

At a VA examination in May 2009, the Veteran reported constant moderate pain in the right foot.  The Veteran still used orthotics, with good response.  The Veteran reported flare-ups of pain every day that were severe and that could last all day.  Standing was affected after 10 minutes or walking more than a quarter mile.  Examination of the feet revealed no corns, no calluses and no edema.  Feet were not flat.  There was no pain on manipulation of the Achilles.  There was no painful motion or restricted motion but there was tenderness at the attachment site of the plantar fascia.  There was no abnormal weight bearing, no weakness, and no instability.  X-rays of the right foot revealed calcaneal spurring and arthritis of the navicular bone.  

The diagnosis was degenerative joint disease of the right foot, right plantar fasciitis, and right calcaneal bone spur.  The examiner opined that the Veteran's right foot disability was a "moderate foot condition throughout."  In a June 2009 addendum to the May 2009 VA examination, the examiner specifically noted that there was no valgus deformity.  

In sum, the Veteran's right foot is manifested by arthritis, plantar fasciitis, metatarsalgia with claw toes, marked pronation, all contributing to a painful right foot.  

The Veteran's service-connected foot disability is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5280 for hallux valgus.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 4.27.  In this case, the RO has determined that the diagnostic code most analogous to the Veteran's foot disorder is DC 5280, which pertains to valgus deformity.

Under that code, the only available rating is 10 percent, and that rating is only assigned for severe, unilateral hallux valgus if equivalent to amputation of the great toe; or, if operated with resection of metatarsal head.  The evidence in this case clearly indicates that neither of these scenarios exists here.  The examiner in September 2004 noted only a slight hint of valgus deformity, and the examiner in May 2009 indicated in his June 2009 addendum that there was no valgus deformity found on examination.  As such, a compensable rating is not assignable under Diagnostic Code 5280.  

It appears from a review of the record, however, that the Veteran's valgus deformity is one of lesser manifestations contributing to the overall disability picture that is causing the foot pain described by the Veteran.  The Veteran clearly has a debilitating right foot disability, which causes pain, due to metatarsalgia, plantar fasciitis, and arthritis.  The May 2009 examiner in his June 2009 addendum specifically indicated that the Veteran had arthritis of the foot, right plantar fasciitis and a right calcaneal bone spur.  As such, other Diagnostic Codes pertaining to disabilities of the foot must be considered to determine whether there is a more appropriate code under which to rate the Veteran's service-connected foot disability.  Importantly, the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Calcaneal spurs and plantar fasciitis are not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009).

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

The weight of the medical evidence establishes that the Veteran does not have flat feet.  Examination in September 2004 indicated that the Veteran had a normal arch.  Similarly, examination in May 2009 noted that the Veteran's feet were not flat.  Thus, although a March 2005 private treatment record notes that the Veteran's feet were "very flat," the weight of the evidence contradicts that statement.  If the Veteran were to be rated, by analogy, to flat feet, however, the highest possible rating to assign would be 20 percent.  The assignment of a 20 percent rating would be based on marked pronation, pain on manipulation and characteristic callosities, unilaterally (only the right foot is service-connected).  As there was improvement shown with the use of orthopeadic appliances in December 2003 and as noted on examination in May 20009, the criteria are not met for the assignment of the next higher, 30 percent rating.  

Thus, at the very least, a 20 percent rating is assignable for the Veteran's service-connected right foot disability under Diagnostic Code 5276, by analogy to flat feet.  

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.   38 C.F.R. § 4.71a.  

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Although the evidence demonstrates claw foot in this case, only toes two through five are hammer, and there is no showing of marked contraction of plantar fascia with dropped forefoot.  There is no marked varus deformity.  Thus, the higher, 30 percent rating is not assignable under Diagnostic Code 5278.  

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. § 4.71a.  This is the maximum rating provided under this code.  

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a.  Again, a 10 percent rating is the maximum allowable rating under this code.  

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a.  A rating under this code is not applicable here because neither malunion nor nonunion of tarsal or metatarsal bones is shown in this case.  

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  In this case, the examiner in May 2009 described the Veteran's foot condition as "moderate."  However, given the Veteran's credible reports of flare-ups of severe foot pain and the difficulty with some of his activities of daily living, the Veteran's overall disability picture more nearly approximates that of moderately severe.  A moderately severe foot disability corresponds to a 20 percent rating under Diagnostic Code 5284.  The criteria are not met for the assignment of the next higher, 30 percent rating because the medical evidence does not support a finding of severe foot disability.  The examiner in May 2009 specifically indicated that the Veteran's foot disability was moderate throughout, and his ankle and knee conditions are separately rated.  The Veteran is able to walk up to a quarter mile, and the examiner in May 2009 did not note any abnormal weight bearing on examination.  The examiner also noted that the Veteran used orthotics with good response.  

Diagnostic Code 5015 pertains to "bones, new growths of, benign".  Such disability is rated on limitation of motion of affected parts as degenerative arthritis.  The rating schedule does not contain a diagnostic code specifically addressing limitation of motion of the foot.  The appropriate rating assignable for arthritis of the foot with noncompensable limitation of motion is 10 percent.  

In light of the foregoing, a 20 percent rating is appropriate by analogy under Diagnostic Code 5276, or a 20 percent rating is appropriate by analogy under Diagnostic Code 5284; however, ratings under both codes is not appropriate as this would result in pyramiding, in violation of 38 C.F.R. § 4.14.  

Additionally, pain on use is considered a major factor in evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this case, the Veteran's pain on use is considered in the 20 percent rating currently assigned for the Veteran's service-connected foot disability.  On objective examination, the Veteran's foot pain was not specifically attributed to, nor was it specifically distinguished from, any one disability, such as the hammer toes, the pronation, the arthritis or the plantar fasciitis.  For this reason, the Veteran's pain on use of the feet due to the multiple diagnosed conditions cannot be specifically attributable to one disability.  As such, the same symptom, pain cannot be compensated more than once, for this would result in pyramiding.  The evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, the 20 percent rating assigned for "moderately severe" foot disability encompasses the Veteran's entire foot disability; thus, to assign a separate disability rating for flat foot, claw foot, plantar fasciitis, arthritis, etc., would compensate twice for the same symptoms.  

This 20 percent rating is warranted for the entire appeal period as there are no times periods since service where the service-connected foot symptoms have been more severe than current rated.  Staged ratings pursuant to the holding in Fenderson v. West, 12 Vet. App. 119 (1999), are not for application.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected right knee, right ankle, or right foot disabilities under consideration here have rendered impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An increased rating for the service-connected hearing loss, rated as noncompensable prior to May 16, 2009, and rated as 10 percent thereafter, is denied.  

An initial rating in excess of 10 percent for the service-connected hypertension is denied.  

An increased initial rating of 30 percent, but no higher, for the service-connected gastrointestinal disorders, GERD and diverticulitis, is granted, subject to the laws and regulations governing the payment of monetary benefits.


An increased initial rating of 10 percent, but no higher, for the service-connected hemorrhoids is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable rating for the service-connected intractable plantar keratosis is denied.  

An increased initial rating of 10 percent, but no higher, for the service-connected right knee arthrosis is granted, subject to the laws and regulations governing the payment of monetary benefits; a rating in excess of 10 percent is denied.  

An initial rating in excess of 10 percent for the service-connected right ankle arthrosis denied.  

An initial 20 percent rating, but no higher, for the service-connected foot disability, to include residuals, valgus deformity, right, status post accessory navicular excision with metatarsalgia, arthritis, plantar fasciitis and claw toes (right foot disability) is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The United States Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

Although the above decision results in an overall increase in the Veteran's combined rating, this is still less than a full 100 percent grant and the record otherwise raises a claim for TDIU.  During the VA examinations May 2009 and June 2009, the Veteran explained that he had attempted to work in retail after he retired from active service; however, he was unable to sustain such employment due to the strain on his feet, and in particular, his service-connected right leg disability.  The Veteran has therefore raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The record shows that the appellant is not working.  He alleges that his service connected disabilities, and specifically his service-connected right knee, ankle and foot disabilities, have prevented him from obtaining gainful employment.  Advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  

2.  After review of any evidence submitted by the Veteran, the RO should take such additional development action as it deems proper with respect to the claim for TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being employed.  The RO shall follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

3.  When the development requested has been completed, the case should again be reviewed by the RO and the claim remaining on appeal readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


